Interim Decision #2430

MATTER OF RINA
In Deportation Proceedings
A-13197621

Decided by Board September 12, 1975
(1) Where respondent, travelling by automobile upon his return to the United States on
November 15, 1969 after a trip to Canada, passed at least two signs giving directions to
the nearest immigration inspection station, and it was not until respondent's car had
passed the second sign and the last clear chance to proceed to the inspection station that
the car was stopped by a Service Border Patrol Agent, the stop occurred at the
"functional equivalent" of the border within the scope of Almeida-Sanchez v. United
States, 413 U.S. 266 (1973), and United States v. Brignoni-Ponee, 422 U.S. 813 (1975).
(2) Since respondent's car was travelling slowly as if unsure of the area there were
several people in the ear; the licerise plates did not bear the local eauritaf prefix; the road
was infrequently travelled by cars other than those of people who lived there, and the
car passed by the last clear point to proceed to the inspection station, the Border Patrol
Agent had "reasonable suspicion" to believe that respondent's car might contain aliens
illegally in this country within the ambit of United Matey v. Brignoni-Ponce, supra.
(3) The doctrine of collateral estoppel prevents respondent, who was convicted of entry
without inspection under section 275 of the Immigration and Nationality Act, from
relitigating the illegal entry in subsequent deportation proceedings. [Matter ofRina, 15
I. & N. Dec. 346 adhered to.):
CHARGE:
Order:

Act of 1952--Section 241(a)(2) [8 U.S.C. 1251(a)(2)].—Entry without inspection.

ON BEHALF OF RESPONDENT! Leonard L. Finkel, Esquire
515 Madison Avenue
New york, New York 10022

The respondent moves for reconsideration of our decision dated June
11, 1975, in which we disznisSed his appeal from a decision by the
immigration judge ordering his deportation to Italy on the charge eontained in the order to show eause. 1 Oral argument and a stay of deportation have also been requested. The requests and the motion will be
denied.
Initially, counsel contends that reconsideration is warranted in light
of the Supreme Court's decisions inAlmeida-Sanchez v. United States,
1

That decision is Matter of Rine, Interim Decision No. 2396 (BIA 1975).

453

Interim Decis:ion #2430
413 U.S. 266 (:1973), and United States v. Brignani-P once, 422 U.S. 873,
95 S. Ct. 2574 (1975). Both of these cases were decided long after the
vehicle stop at issue in the present case took place in 1969. The Supreme
Court has ruled that Almeida-Sanchez does not have retroactive effect.
United States v. Peltier, 422 U.S. 531, 95 S. Ct. 2313 (1975); Bowen v.
United States, 422 U.S. 916, 95 S. Ct. 2569 (1975). We are satisfied that
the same rationale would be applied to the decision in United States v.
Brignoni Ponce, supra. Moreover, the vehicle stop and interrogation in
the present case were proper even under the standards set forth in
-

Almeida Sanchez and Brignoni Ponce.
-

-

The record shows that on November 15, 1969, the respondent admittedly was returning to the United Staes from a trip to Canada. At about
7:30 p.m. that evening, after darkness had fallen, a Border Patrol Agent
in the vicinity of Cook's Line, New York, was alerted to the presence of
the respondem's car by the tripping of an electronic device posted on
Cook's Line Read, a lightly traveled back road leading from the Canadian border (Tr. p. 85). The agent proceeded to Earlville Road, an
adjoining road accessible from the border only by way of Cook's Line
Road, and parked his car (Tr. pp. 85-86, 107-08). There were no other
cars in sight (Tr. p. 86). As the respondent's ear passed by, the agent

noted that it was going slowly and that the driver was proceeding as if
he was unsure of the area (Tr. p. 103). The agent pulled out behind the
vehicle and noted that there were several people in the vehicle and that
the license plate did not have the local county prefix (Tr. p. 88). The
agent also testified that the road very infrequently was traveled by cars
other than those of people who lived there (Tr. p. 88).
The respondent's car passed at least two signs giving directions to the
nearest immigration inspection station (Tr. p. 105). It was not until the
respondent's car had passed the second sign, and the last clear chance to
proceed to the Lnspection station, that the ear was stopped by the agent
(Tr. p. 106). The agent indicated that he would not have made the stop
had the respondent's vehicle proceeded to the inspection station (Tr. p.
106). He also indicated that an additional reason for waiting to stop the
respondent's car was that he was outnumbered by the occupants of the
car and that the Earlville Road would not have been a safe place to make
a stop if there was any chance of a confrontation involving force (Tr. pp.
90, 106).

We believe that the foregoing facts would justify a finding that the
stop occurred at the "functional equivalent" of the border within the
scope of Almeida Sanchez. In addition, although further justification
would not be necessary at the "functional equivalent" of the border, the
Border Patrol agent undoubtedly had a "reasonable suspicion" that the
respondent's vehicle contained aliens who might be in the country
illegally. See United States v. Brignons P once, supra. Even assuming,
-

-

454

Interim Decision #2430
then, that the standards set forth in Almeid,a-Sanchez and BrignoniPonce had retroactive application, we find that those standards have
been met in the present case.
Secondly, counsel challenges our holding that the doctrine of collateral estoppel prevents the respondent, who was convicted of entry
without inspection under section 275 of the Act, from relitigating the
illegal entry issue in the present proceedings. In adhering to our previous decision, we have the following comments in response to counsel's
arguments.
(1) Counsel is incorrect in asserting that the term "entry" under the

Immigration and Nationality Act has a different meaning for deportation as opposed to criminal purposes. Matter of Barragan-Garibay, 15 I.
& N. Dec. 77 (BIA 1974).
(2)Counsel's reliance upon Matter of Martinez-Lopez, 10 I. & N. Dec.
409 (BIA 1962; A.G. 1964), is misplaced. In that case, the Attorney
General agreed with the Board that there was no true identity of issues.
Therefore, the Board's inquiry into the materiality of the respondent's
misrepresentation was not foreclosed by his conviction for conspiring to
violate the provisions of 18 U.S.C. 1001.
(3) North Carolina v. Alford, 400 U.S. 25 (1970) cited by counsel, has

no applicability to the present situation.
(4)Counsel's citation of Rule 803(22) of the Federal Rules of Evidence
is inappnsite. 2 The Federal Rules of Evidence did not take effect until
July 1, 1975, long after the respondent's deportation hearing was completed. Those rules, of course, have no binding effect in administrative
deportation proceedings. More importantly, however, the commentary
by the Advisory Committee on Rules of Evidence, the body that originally formulated the rules, clearly states that Rule 803(22) "does not
deal with the substantive effect of the judgment as a bar or collateral
estoppel." Commerce Clearing Home, Federal Rules of Evidence 122

(February 1975). We adopt this view.
Finally, we reiterate that we have made a thorough review of the
entire record. We repeat our prior conclusion that, quite independently
from any collateral estoppel effect of the judgment of conviction, on the
• Rule 805. Hearsay Exceptions; Availability of Declarant Immaterial

The following are not excluded by the hearsay rule, even though the declarant is
available as a witness:
(22) Judgment of previous conviction.—Evidence of a final judgment, entered after a
trial or upon a plea of guilty (but not upon a plea of nolo contendere), adjudging a person
guilty of a crime punishable by death or imprisonment in excess of one year, to prove any
fact essential to sustain the judgment, but not including, when offered by the Government
in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused. The pendency of an appeal may be shown but does not affect
admissibility.

455

Interim Decision #2430
record as a whole the respondent's deportability has been established by
clear, convincing, and unequivocal evidence.
We adhere to our decision of June 11, 1975. The respondent's motion
will be denied, and his requests for oral argument and a stay of deportation also will be denied.
ORDER: The motion to reconsider is denied, and the requests for

oral

argument and a stay of deportation also are denied.

456

